Citation Nr: 0336764	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-19 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, including as due to exposure to herbicides.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel

INTRODUCTION

The veteran had active military service from June 1966 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

REMAND

At his June 2003 Travel Board hearing, the veteran testified 
that he had been diagnosed with PTSD by a private physician 
and was told during a Social Security Administration 
evaluation that he was suffering from depression and anxiety.  
The veteran indicated that he was placed on medication by a 
private doctor in the early 1990s and had been treated for 
depression.  The veteran also indicated that he mentioned his 
tinnitus to doctors for 20 to 30 years and was also treated 
for hypertension one year after separation from service at 
Carl Haden Community Hospital as well as Southern Pacific 
Hospital Association.  It is noted that the RO has not 
contacted the veteran concerning his PTSD stressors so they 
can be verified through appropriate channels.  In addition, 
the above-mentioned medical records are not in the veteran's 
claims file therefore, further development is needed. 

The veteran had an examination in January 2002 to determine 
whether he has diabetes mellitus.  However, the report of the 
examination is ambiguous in that it includes both a diagnosis 
of "Diabetes mellitus 2," along with the statement, "No 
diagnosis because there is no pathology."  It is also noted 
on the examination report the veteran had not fasted prior to 
his laboratory work.  In view of these findings, a new 
examination is required to determine with certainty whether 
the veteran currently has diabetes mellitus.
 
Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be contacted and 
asked to furnish the names and addresses 
of all VA and non-VA evaluation or 
treatment for the disabilities on appeal.  
In particular, those records indicated by 
the veteran in his June 2003 Travel Board 
hearing to include his railroad 
disability records and Social Security 
Administration records.  After obtaining 
appropriate consent from the veteran to 
the release of medical records, any 
relevant medical records that are not 
already in the claims file must be 
secured and associated with the claims 
folder. 

2.  The RO should contact the veteran and 
obtain information concerning his 
stressors while in service.  The RO 
should then contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) so that the veteran's 
stressors can be verified.  The RO should 
also obtain and associate with the claims 
file the veteran's military personnel 
file.

3.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

4.  The RO must schedule the veteran for 
an examination to determine whether the 
diagnosis of diabetes mellitus type II is 
warranted.  The claims folder must be 
made available to the examining physician 
in conjunction with the examination, and 
the examining physician must ensure that 
all studies needed to arrive at a 
diagnosis are properly completed.

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



2

